458 F.2d 381
UNITED STATES of America, Plaintiff-Appellee,v.Douglas Marcus CHEWNING, Defendant-Appellant.
No. 71-2592.
United States Court of Appeals,Ninth Circuit.
March 24, 1972.

W. Edward Morgan, Tucson, Ariz., for defendant-appellant.
William C. Smitherman, U. S. Atty., James M. Wilkes, Asst. U. S. Atty., Tucson, Ariz., for plaintiff-appellee.
Before HAMLEY, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Chewning appeals from his conviction for a violation of 26 U.S.C. Sec. 4744(a) for which he was sentenced under the Youth Corrections Act.  He complains that the district court's reliance on hearsay contained in his presentence report deprived him of due process.  The issue has been decided against him.  (Williams v. New York (1949) 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337.)


2
In this case, wholly unlike United States v. Weston (9th Cir. 1971) 448 F.2d 626, 634, the information in the presentence report was not unreliable.  To the extent that there was any dispute about the inferences to be drawn from the facts therein recited or the emphasis to be placed on those facts, the matters were fully explored in discussion among the court, Chewning, and Chewning's counsel.  On this record there was no abuse of discretion in denying probation and committing Chewning to custody of the Attorney General pursuant to 18 U.S.C. Secs. 5010(b) and 5017(c).


3
The judgment is affirmed.